892 F.2d 75
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard James IRRGANG, Defendant-Appellant.
No. 89-7676.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1989.Decided:  Dec. 7, 1989.

Richard James Irrgang, appellant pro se.
Thomas J. Ashcraft, United States Attorney, for appellee.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard James Irrgang appeals the order of the district court denying his motion for reduction of sentence brought pursuant to Fed.R.Crim.P. 35(b).   In support of his motion Irrgang sought a reduction in his sentence because of family concerns and because other members of the conspiracy who, in his view, were more culpable received lesser sentences.   The district court noted that it had carefully reviewed the motion and the entire case file and concluded that the sentence was, and is, a fair and reasonable sentence which should not be disturbed.


2
Denial of a Rule 35(b) motion for reduction of sentence by a district court is not reviewable on appeal except for clear abuse of discretion.   United States v. Stumpf, 476 F.2d 945 (4th Cir.1973).   We find no abuse of discretion in the district court's refusal to reduce the sentence.   Accordingly, we affirm the judgment below.   We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


3
AFFIRMED.